Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/25/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 and 5–10 are rejected under 35 U.S.C. 103 as being unpatentable over Strebe (US PGPub 20120119131 A1) in view of Nabeshima–Translation (JP 09100946 A).
Regarding Claim 1, Strebe discloses a thermal isolating drive coupler, comprising: at least one first driving member (106) including with at least one first driving member body with at least one first plate body  formed thereon, the at least one first plate body having at least one first plate body surface formed thereon.   Applicant’s first driving member (210) is unitary having various portions (the first driving member body, first plate body and first plate body surface) of the first driving member described in the claim.  Because Strebe is similarly shaped to Applicant’s first driving member Strebe’s first driving member also includes (the first driving member body, first plate body and first plate body surface).
Strebe also discloses one or more first engaging members extending (118) from the first plate body surface; at least one second driving member (110) including at least one second driving member body having at least one second driving member body surface formed thereon; one or more second engaging members extending from the at least one second driving member body surface.  As described above, Strebe is similarly shaped to Applicant’s second driving member Strebe’s second driving member also includes (the second driving member body, second plate body and second plate body surface).

    PNG
    media_image1.png
    379
    922
    media_image1.png
    Greyscale

Figure 1 - Strebe Annotated Fig. 1E
Strebe further discloses and at least one coupling insert including at least one insert body (104), the at least one insert body including at least one first insert body surface with at least one first contact area (Strebe Annotated Fig. 1E)  formed thereon, the at least one insert body further including at least one engaging member passage (116) formed therein, and configured to accept the at least one of the at least one first engaging member (118) and the at least one second engaging member therein, but does not disclose at least one coupling insert including at least one insert body (230) formed from at least one material with a thermal conductivity below about 2.0 W/(m°K),
Nabeshima teaches at least one insert body (17) formed from at least one material with a thermal conductivity below about 2.0 W/(m°K), where paragraph states that element 17 is below 0.223kcal/m·hr·° C (1.1619 W/(m°K)) in order to have a lower thermal conductivity that is less than the valve to prevent the valve from overheating from the actuator.  Para. 10.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the material of Strebe with a material as taught by Nabeshima in order to have a lower thermal conductivity that is less than the valve to prevent the valve from overheating from the actuator.
Regarding Claim 2, the Strebe–Nabeshima combination teaches the thermal isolating drive coupler of claim 1, further comprising at least one second insert body surface (Strebe 202) with at least one second contact area (Strebe 206) formed thereon.  
Regarding Claim 3, the Strebe–Nabeshima combination teaches at least one first thermal isolating relief (Strebe Annotated Fig. 1E)  located between the at least one first plate body surface of the at least one first driving member body and the at least one first insert body surface, the at least one first thermal isolating relief configured to reduce the transfer of thermal energy between the at least one first driving member body and the at least one insert body.  
Regarding Claim 5, the Strebe–Nabeshima combination teaches at least one cavity (Strebe 166) is formed in the at least one insert body.  
Regarding Claims 6–9, the Strebe–Nabeshima combination teaches the at least one first driving member includes four engaging members.  Strebe, Fig. 7C 
Regarding Claims 10–13, the Strebe–Nabeshima combination teaches the at least one material of the at least one insert body has a thermal conductivity below about 0.25 W/(m°K).  Nabeshima, Para. 10.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jornod (USPN 7070165 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753